Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 18-1780

             DARLENE ROMANO, as administrator of the
estate of Michael Romano, Jr; MICHELLE O'NEILL, individually and
 as administrator of the estate of Michael Romano, Jr.; MICHAEL
                    O'NEILL; MICHAYLA O'NEILL,

                       Plaintiffs, Appellants,

                                     v.

                     UNITED STATES OF AMERICA,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                                  Before

                   Thompson, Selya, and Barron,
                          Circuit Judges.


     Christopher J. Trombetta, with whom Law Office of Christopher
J. Trombetta was on brief, for appellants.
     Mark B. Stern, Attorney, United States Department of Justice,
with whom Joseph H. Hunt, Assistant Attorney General, Andrew
Lelling, United States Attorney, and Joshua Waldman, Attorney,
were on brief, for appellee.
July 29, 2019
            PER   CURIAM.   This   appeal   is   controlled   by   the

plausibility requirement.   See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Accordingly, we affirm the district court's dismissal of the

plaintiffs' complaint for essentially the reasons stated in the

district court's plausibility analysis.      See O'Neill v. United

States, 328 F. Supp. 3d 16, 22-24 (D. Mass. 2018).



Affirmed.   See 1st Cir. R. 27.0(c).




                               - 3 -